      Case 1:20-cv-03008-JTR    ECF No. 16    filed 01/15/21   PageID.1066 Page 1 of 13




 1
 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON


 4                                                                  Jan 15, 2021
 5                                                                      SEAN F. MCAVOY, CLERK


 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
11   JULIO R.,                                    No. 1:20-CV-03008-JTR
12
                  Plaintiff,                      ORDER GRANTING IN PART
13                                                PLAINTIFF’S MOTION FOR
14                      v.                        SUMMARY JUDGMENT AND
                                                  REMANDING FOR ADDITIONAL
15   ANDREW M. SAUL,                              PROCEEDINGS
16   COMMISSIONER OF SOCIAL
     SECURITY,
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 13, 14. Attorney Kathryn Higgs represents Julio R. (Plaintiff); Special
21
     Assistant United States Attorney Jeffrey Staples represents the Commissioner of
22
     Social Security (Defendant). The parties have consented to proceed before a
23
     magistrate judge. ECF No. 8. After reviewing the administrative record and the
24
     briefs filed by the parties, the Court GRANTS IN PART Plaintiff’s Motion for
25
     Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 1
      Case 1:20-cv-03008-JTR      ECF No. 16    filed 01/15/21   PageID.1067 Page 2 of 13




 1                                      JURISDICTION
 2         Plaintiff filed an application for Supplemental Security Income on January 9,
 3   2014, alleging disability since December 1, 2012, due to anxiety disorder, arthritis
 4   and other arthropathies, obesity, high blood pressure, bulged disc, spinal fractures,
 5   depression, and allergies. Tr. 83-84. The application was denied initially and upon
 6   reconsideration. Tr. 125-28, 134-40. Administrative Law Judge (ALJ) Richard
 7   Geib held a hearing on October 10, 2018, Tr. 58-82, and issued an unfavorable
 8   decision on January 3, 2019. Tr. 23-39. Plaintiff requested review of the ALJ’s
 9   decision by the Appeals Council. Tr. 194-95, 325-34. The Appeals Council denied
10   the request for review on November 25, 2019. Tr. 1-5. The ALJ’s January 2019
11   decision is the final decision of the Commissioner, which is appealable to the
12   district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for judicial
13   review on January 14, 2020. ECF No. 1.
14                                STATEMENT OF FACTS
15         Plaintiff was born in 1989 and was 24 years old when he filed his
16   application. Tr. 37. He did not complete high school and has not obtained his GED.
17   Tr. 72. He has a minimal work history, having worked as a cashier at Walmart and
18   at a fiberglass supply store. Tr. 215, 551, 976. He has alleged an inability to work
19   based on back pain with sciatica and severe social anxiety with depression. Tr. 71-
20   72.
21                                STANDARD OF REVIEW
22         The ALJ is responsible for determining credibility, resolving conflicts in
23   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
24   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
25   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
26   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
27   only if it is not supported by substantial evidence or if it is based on legal error.
28   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 2
      Case 1:20-cv-03008-JTR     ECF No. 16    filed 01/15/21   PageID.1068 Page 3 of 13




 1   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 2   1098. Put another way, substantial evidence is such relevant evidence as a
 3   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 4   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 5   rational interpretation, the Court may not substitute its judgment for that of the
 6   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 7   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 8   administrative findings, or if conflicting evidence supports a finding of either
 9   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
10   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
11   supported by substantial evidence will be set aside if the proper legal standards
12   were not applied in weighing the evidence and making the decision. Brawner v.
13   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
14                      SEQUENTIAL EVALUATION PROCESS
15         The Commissioner has established a five-step sequential evaluation process
16   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
17   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
18   proof rests upon the claimant to establish a prima facie case of entitlement to
19   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
20   claimant establishes that a physical or mental impairment prevents the claimant
21   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If a claimant
22   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
23   shifts to the Commissioner to show (1) the claimant can make an adjustment to
24   other work; and (2) the claimant can perform specific jobs that exist in the national
25   economy. Batson v. Commissioner of Social Sec. Admin., 359 F.3d 1190, 1193-
26   1194 (2004). If a claimant cannot make an adjustment to other work in the national
27   economy, the claimant will be found disabled. 20 C.F.R. § 416.920(a)(4)(v).
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 3
      Case 1:20-cv-03008-JTR     ECF No. 16     filed 01/15/21   PageID.1069 Page 4 of 13




 1                            ADMINISTRATIVE FINDINGS
 2         On January 3, 2019, the ALJ issued a decision finding Plaintiff was not
 3   disabled as defined in the Social Security Act. Tr. 23-39.
 4         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 5   activity since the application date. Tr. 25.
 6         At step two, the ALJ determined Plaintiff had the following severe
 7   impairments: obesity, a lumbar spine condition, a left knee condition, an anxiety
 8   disorder, and an affective disorder. Id.
 9         At step three, the ALJ found Plaintiff did not have an impairment or
10   combination of impairments that met or medically equaled the severity of one of
11   the listed impairments. Tr. 26.
12         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
13   he could perform a range of light work, with the following limitations:
14
           can stand and walk 3 (three) hours in an 8-hour day and can sit 6 (six)
15         hours in an eight-hour day and can occasionally climb ramps and
16         stairs and never climb ladders, ropes or scaffolds and can occasionally
           stoop, kneel, crouch and never crawl; and can occasionally reach
17         overhead bilaterally; and avoid concentrated exposure to extreme heat
18         and vibration, and avoid even moderate exposure to work hazards.
           The claimant can perform simple routine tasks involving only
19
           occasional changes in work routine and setting and can perform work
20         involving no contact with the general public and only occasional
21         contact with co-workers. The claimant can perform work requiring a
           reasoning level of 1 or 2.
22
23   Tr. 28.
24         At step four, the ALJ made no findings with respect to Plaintiff’s past
25   relevant work. Tr. 37.
26         At step five the ALJ found that, considering Plaintiff’s age, education, work
27   experience and residual functional capacity, there were jobs that existed in
28   significant numbers in the national economy that Plaintiff could perform,


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 4
      Case 1:20-cv-03008-JTR     ECF No. 16    filed 01/15/21   PageID.1070 Page 5 of 13




 1   specifically identifying the representative occupations of office helper, routing
 2   clerk, and hand packager. Tr. 37-38.
 3         The ALJ thus concluded Plaintiff was not under a disability within the
 4   meaning of the Social Security Act at any time from the date the application was
 5   filed through the date of the decision. Tr. 38-39.
 6                                          ISSUES
 7         The question presented is whether substantial evidence supports the ALJ’s
 8   decision denying benefits and, if so, whether that decision is based on proper legal
 9   standards.
10         Plaintiff contends the Commissioner erred by (1) improperly rejecting
11   Plaintiff’s subjective symptom testimony; (2) improperly rejecting the medical
12   opinion evidence; and (3) improperly determining Plaintiff’s residual functional
13   capacity.
14                                      DISCUSSION
15   1.    Plaintiff’s subjective statements
16         Plaintiff contends the ALJ erred by improperly rejecting his subjective
17   complaints. ECF No. 13 at 5-10.
18          It is the province of the ALJ to make determinations regarding a claimant’s
19   subjective statements. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
20   However, the ALJ’s findings must be supported by specific, cogent reasons.
21   Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once the claimant
22   produces medical evidence of an underlying medical impairment, the ALJ may not
23   discredit testimony as to the severity of an impairment merely because it is
24   unsupported by medical evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
25   1998). Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting
26   the claimant’s testimony must be “specific, clear and convincing.” Smolen v.
27   Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
28   (9th Cir. 1996). “General findings are insufficient: rather the ALJ must identify


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 5
      Case 1:20-cv-03008-JTR    ECF No. 16    filed 01/15/21   PageID.1071 Page 6 of 13




 1   what testimony is not credible and what evidence undermines the claimant’s
 2   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
 3   1993).
 4         The ALJ concluded Plaintiff’s medically determinable impairments could
 5   reasonably be expected to cause the alleged symptoms; however, Plaintiff’s
 6   statements concerning the intensity, persistence and limiting effects of those
 7   symptoms were not entirely consistent with the medical evidence and other
 8   evidence in the record. Tr. 29. The ALJ found the objective findings were
 9   inconsistent with Plaintiff’s subjective complaints, noting unremarkable exams and
10   no evidence of hospitalizations or inpatient treatment, and that there were
11   indications of improvement with treatment. Tr. 29-33.
12         Plaintiff argues the ALJ’s rationale was insufficient and misinterpreted the
13   record, omitting supportive objective evidence and selectively finding
14   improvement that was not sustained. ECF No. 13 at 7-10. Defendant argues the
15   ALJ reasonably interpreted the record as contradicting Plaintiff’s subjective
16   complaints, and pointed to sufficient records to demonstrate relief in symptoms
17   with treatment. ECF No. 14 at 3-4.
18         The Court finds the ALJ failed to offer clear and convincing reasons for
19   disregarding Plaintiff’s subjective complaints. An ALJ may cite inconsistencies
20   between a claimant’s testimony and the objective medical evidence in discounting
21   the claimant’s symptom statements. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d
22   1219, 1227 (9th Cir. 2009). But this cannot be the only reason provided by the
23   ALJ. See Lester, 81 F.3d at 834 (the ALJ may not discredit the claimant’s
24   testimony as to subjective symptoms merely because they are unsupported by
25   objective evidence). “[A]n ALJ does not provide specific, clear, and convincing
26   reasons for rejecting a claimant’s testimony by simply reciting the medical
27   evidence in support of his or her residual functional capacity determination.”
28   Brown-Hunter v. Colvin, 806 F.3d 487, 489 (9th Cir. 2015). The ALJ’s summary


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 6
      Case 1:20-cv-03008-JTR      ECF No. 16    filed 01/15/21   PageID.1072 Page 7 of 13




 1   of Plaintiff’s treatment over the years does not on its own constitute a clear and
 2   convincing basis to discount his allegations of disabling pain and other symptoms.
 3   Furthermore, as discussed below, the ALJ mischaracterized portions of the record,
 4   particularly with respect to objective findings regarding Plaintiff’s mental
 5   impairments.
 6         To the extent the ALJ found Plaintiff’s conditions improved, the Court finds
 7   this conclusion is not supported by substantial evidence. While Plaintiff reported
 8   some relief in his back pain with Gabapentin (Tr. 500), it was not sustained, and he
 9   reported worsening pain over the years. Tr. 494, 945, 94, 958. Plaintiff consistently
10   reported substantial limitations in his ability to be on his feet or engage in any
11   sustained physical activity. Tr. 387, 403, 630-31. Plaintiff’s depression was largely
12   controlled by medication, but he continued to experience episodes of major
13   depression at times. Tr. 349, 368, 554, 610, 705, 865, 980. His primary problem
14   throughout the record continued to be his social anxiety. Tr. 661, 808, 865, 877,
15   896. At times he reported some easing of his symptoms, but it was never sustained,
16   and he continued to present with significant symptoms of anxiety, including
17   agoraphobia and isolation. Tr. 392, 474, 485, 554-56, 617, 625, 645-48, 684 710-
18   11, 746, 806, 813, 816, 846, 852, 976.1
19         The Ninth Circuit has taken issue with ALJs citing selective evidence of
20   improvement:
21
22
23         1
               To the extent that the ALJ noted Plaintiff’s conditions were exacerbated by
24   family conflicts, the Court finds the ALJ did not clearly relate this factor to his
25   assessment of Plaintiff’s reliability. Tr. 32. The record reflects Plaintiff’s mental
26   health impairments are long-standing and not simply a response to situational
27   stressors. The Court also notes Defendant did not defend this factor in his
28   discussion of the ALJ’s rationale. ECF No. 14 at 2-4.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 7
      Case 1:20-cv-03008-JTR     ECF No. 16    filed 01/15/21   PageID.1073 Page 8 of 13




 1         it is error to reject a claimant’s testimony merely because symptoms
           wax and wane in the course of treatment. Cycles of improvement and
 2         debilitating symptoms are a common occurrence, and in such
 3         circumstances it is error for an ALJ to pick out a few isolated
           instances of improvement over a period of months or years and to
 4         treat them as a basis for concluding a claimant is capable of working.
 5
 6   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). The record as a whole
 7   does not support the ALJ’s finding of improvement in Plaintiff’s conditions. On
 8   remand, the ALJ will reconsider Plaintiff’s subjective complaints.
 9   2.    Medical opinions
10         Plaintiff argues the ALJ erred in evaluating the medical opinion evidence.
11   ECF No. 13 at 10-15. He argues the mental opinion evidence is largely consistent,
12   and the ALJ’s characterization of the various opinions as unsupported by the
13   record is not supported by substantial evidence. Id. He asserts the ALJ failed to
14   give sufficient reasons for disregarding numerous opinions. Id.
15         When a treating or examining physician’s opinion is contradicted by another
16   physician, the ALJ must offer “specific and legitimate” reasons to reject the
17   opinion. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995); Lester v. Chater,
18   81 F.3d 821, 830-31 (9th Cir. 1995). The specific and legitimate standard can be
19   met by the ALJ setting out a detailed and thorough summary of the facts and
20   conflicting clinical evidence, stating his interpretation thereof, and making
21   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).
22         a.     Dr. McCabe
23         Plaintiff underwent two psychological assessments with Dr. Daniel McCabe,
24   one in 2013 and one in 2017. Tr. 550-53, 554-56. In 2013 Dr. McCabe opined
25   Plaintiff had no more than moderate limitations in work-related functions. Tr. 552.
26   In 2017 Dr. McCabe found Plaintiff now had marked impairment in the ability to
27   ask simple questions or request assistance and set realistic goals and plan
28   independently, and was severely impaired in adapting to changes in a routine work



     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 8
      Case 1:20-cv-03008-JTR     ECF No. 16    filed 01/15/21   PageID.1074 Page 9 of 13




 1   setting, communicating and performing effectively, maintaining appropriate
 2   behavior, and completing a normal work week without interruptions from
 3   psychologically based symptoms. Tr. 555-56.
 4         The ALJ gave the 2013 opinion some weight, finding moderate limitations
 5   were consistent with the record and Dr. McCabe’s own exam. Tr. 33. The ALJ
 6   gave little weight to the 2017 opinion, finding it did not accord with the absence of
 7   psychiatric hospitalizations and the unremarkable mental status examinations,
 8   including Dr. McCabe’s. Tr. 33-34.
 9         An ALJ may consider an opinion’s overall consistency with the record as a
10   whole, 20 C.F.R. § 416.927(c)(4), but the ALJ must consider the entire record, and
11   not just the portions that support the conclusion. The Court finds the ALJ’s
12   assessment of the record as containing mostly unremarkable mental status
13   examinations is not supported by substantial evidence. Though he was generally
14   noted to be cooperative and his attention and memory were largely intact, Plaintiff
15   regularly presented with depressed or anxious mood and affect, along with other
16   abnormal findings on mental status exams. Tr. 348-49, 370, 393, 481, 483, 556,
17   607, 610, 618, 626, 632, 638, 668, 674, 676, 705, 723, 725, 737, 743, 806, 807,
18   808, 813, 817, 846, 853-54, 859, 865, 871, 878, 884, 969. Dr. McCabe noted
19   Plaintiff’s attitude and behavior were very nervous and he seemed very anxious
20   being at the exam, and his affect was constricted, consistent with his reportedly
21   anxious mood. Tr. 554, 556. The ALJ’s selective citation of some occasional
22   normal exam findings is not representative of the record as a whole. The fact that
23   Plaintiff’s condition never progressed to the point of requiring psychiatric
24   hospitalization does not negate the examining doctor’s opinion regarding
25   Plaintiff’s ability to function in a competitive work environment.
26          The ALJ’s finding that Dr. McCabe’s 2017 opinion did not accord with the
27   record is not supported by substantial evidence. On remand, the ALJ will
28   reconsider Dr. McCabe’s opinion along with the record as a whole.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 9
     Case 1:20-cv-03008-JTR     ECF No. 16    filed 01/15/21   PageID.1075 Page 10 of 13




 1         b.     Dr. Metoyer
 2         In July 2017 Plaintiff was examined by Dr. Patrick Metoyer. Tr. 346-50. He
 3   diagnosed Plaintiff with PTSD, unspecified depressive disorder, panic disorder,
 4   and agoraphobia. Tr. 349. He opined Plaintiff had generally intact ability to reason
 5   and understand, but had significant impairment in interpersonal interactions as a
 6   result of anxiety, mood, and PTSD symptoms. Tr. 350. He found Plaintiff’s ability
 7   to deal with usual stress was markedly impaired if it involved interacting with
 8   other people, organization, and task pressure. Tr. 350.
 9         The ALJ gave Dr. Metoyer’s opinion great weight except for the final
10   portion concerning marked limitations in interactivity. Tr. 35. He found the
11   restrictions were not consistent with mental status exams demonstrating Plaintiff
12   being cooperative, and found that the limits did not square with Plaintiff’s ability
13   to shop in stores for groceries and attend therapy appointments over the years. Id.
14         Plaintiff argues none of the facts the ALJ identified conflict with Dr.
15   Metoyer’s opinion or indicate an ability to engage in full-time work. ECF No. 13 at
16   13. Defendant argues the ALJ reasonably interpreted the record and Plaintiff is
17   simply offering an alternative interpretation of the evidence. ECF No. 14 at 6-7.
18         The Court finds the ALJ’s rational is not supported by substantial evidence.
19   A claimant’s ability to engage appropriately with medical providers and attend
20   therapy are not equivalent to sustaining appropriate interactions in a competitive
21   workplace. Furthermore, the evidence indicate Plaintiff had difficulty attending
22   therapy at times due to his anxiety. Tr. 723, 725. While he was occasionally able to
23   force himself to go to the grocery store as part of his exposure therapy in
24   attempting to treat his agoraphobia, he was not always successful in completing
25   such outings and remained largely isolated in his home, only leaving a few times
26   per week. Tr. 474, 551, 554, 806, 813, 846, 877, 895. At the hearing he testified to
27   only leaving his home one or two times per week to attend appointments or
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 10
     Case 1:20-cv-03008-JTR     ECF No. 16    filed 01/15/21   PageID.1076 Page 11 of 13




 1   accompany his mother on errands or go to his grandmother’s house on a good day.
 2   Tr. 65-69.
 3         On remand, the ALJ will reconsider Dr. Metoyer’s opinion in connection
 4   with the record as a whole.
 5         c.     Dr. Bothamley
 6         Plaintiff’s primary care provider, Dr. William Bothamley, completed
 7   physical functional evaluation forms for DSHS in 2013, 2015, and 2017, stating
 8   Plaintiff had mild to marked impairment in various areas of functioning, and
 9   limiting him to sedentary work. Tr. 535-37, 540-42, 545-47.
10         The ALJ assigned little weigh to these opinions, finding they did not square
11   with the overall medical evidence. Tr. 34. Plaintiff argues the opinions are
12   consistent with other opinions regarding Plaintiff’s physical limitations, including
13   the state agency assessments finding him limited to sedentary work. ECF No. 13 at
14   14. Defendant argues the ALJ reasonably pointed to objective evidence showing
15   full strength and normal muscle tone, and that the RFC assessment was consistent
16   with the consultative exam performed by Dr. Drenguis. ECF No. 14 at 8.
17         The Court finds the ALJ reasonably considered the objective medical
18   evidence in evaluating Dr. Bothamley’s opinions, including physical exam results
19   demonstrating no strength, sensory, or reflex deficits. Tr. 34. However, as this
20   claim is being remanded on other bases, the ALJ shall reconsider the record as a
21   whole, including any additional evidence submitted by Plaintiff.
22         d.     Other evidence
23         Plaintiff makes various other assertions regarding the evidence, arguing the
24   record supports assessing greater mental and physical limitations. ECF No. 13 at
25   11-21. On remand, the ALJ shall reconsider all opinion evidence in reformulating
26   the RFC.
27   ///
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 11
     Case 1:20-cv-03008-JTR       ECF No. 16   filed 01/15/21   PageID.1077 Page 12 of 13




 1                                      CONCLUSION
 2            Plaintiff argues the decision should be reversed and remanded for the
 3   payment of benefits. The Court has the discretion to remand the case for additional
 4   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
 5   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
 6   further administrative proceedings would serve no useful purpose. Id. Remand is
 7   appropriate when additional administrative proceedings could remedy defects.
 8   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
 9   finds that further development is necessary for a proper determination.
10            The ALJ’s decision is not supported by substantial evidence. On remand, the
11   ALJ shall reevaluate the medical evidence and Plaintiff’s subjective complaints,
12   making findings on each of the five steps of the sequential evaluation process,
13   obtain supplemental testimony from a vocational expert as needed, and take into
14   consideration any other evidence or testimony relevant to Plaintiff’s disability
15   claim.
16            Accordingly, IT IS ORDERED:
17            1.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
18   GRANTED IN PART.
19            2.    Defendant’s Motion for Summary Judgment, ECF No. 14, is
20   DENIED.
21            3.    The matter is REMANDED to the Commissioner for additional
22   proceedings consistent with this Order.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 12
     Case 1:20-cv-03008-JTR     ECF No. 16   filed 01/15/21   PageID.1078 Page 13 of 13




 1         4.     An application for attorney fees may be filed by separate motion.
 2         The District Court Executive is directed to file this Order and provide a copy
 3   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 4   the file shall be CLOSED.
 5         IT IS SO ORDERED.
 6         DATED January 15, 2021.
 7
 8                               _____________________________________
                                           JOHN T. RODGERS
 9                                UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 13
